Citation Nr: 0727650	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation of a 
coin lesion, benign, left upper lobe, lung, status post 
operative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1973 to December 
1976.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied a compensable 
evaluation for the service-connected lung disability.  

After reviewing the claims file and the evidence and 
contentions of record, the Board finds that the issue on 
appeal is more accurately stated as noted on the title page 
of this decision.

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted by the undersigned Veterans Law 
Judge in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, the veteran's service medical records reflect 
that a lesion was identified in the veteran's left lung.  By 
a June 1992 rating decision, the RO assigned a noncompensable 
evaluation for a coin lesion, benign, left upper lobe, lung.  
That disability was evaluated as a benign neoplasm of the 
respiratory system under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6820 (2006).  In January 2004, the veteran underwent 
video-assisted thorascopy, evacuation of the service-
connected lesion, and wedge excision of the lesion.  The 
service-connected coin lesion, upper lobe, left lung, has 
been removed; instead, the veteran now has postoperative 
residuals of the excision.    

Because the service-connected coin lesion is no longer 
present, continued evaluation under DC 6820 is not favorable 
to the veteran.  Rather, his service-connected disability, 
status post operative, should be recharacterized.  The RO 
should consider whether the surgical excision of the service-
connected lesion resulted in surgical scars or muscle or 
nerve injury due to the surgery, as well as whether there are 
any residuals due to the chest tube.  The Board notes that 
the report of VA examination conducted in March 2004 states 
that the excision of the service-connected coin lesion and 
wedge resection of the lung resulted in several incision 
sites, one of which was tender.  The examiner noted that the 
veteran had pain at the distribution of the left fourth 
intercostal nerve, where the chest tube was removed.  

The examiner who conducted the March 2004 VA examination also 
noted that the veteran's March 2004 pulmonary function study 
disclosed a reduction in FVC (forced vital capacity) and 
other measures of lung capacity and diffusing capacity as 
compared to prior evaluations of pulmonary function.  The 
examiner opined that the decrease in pulmonary function was 
likely due to the excision of the service-connected lesion.  
The RO should consider whether the surgery to biopsy the 
service-connected coin lesion have aggravated a pre-existing 
lung disorder.  If so, the veteran is entitled to an 
evaluation which reflects the decrease in lung capacity which 
is due to the excision of the service-connected lesion.  
38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc) (service connection may be granted 
whether there is aggravation of a nonservice-connected 
disorder by a service-connected disability).  The veteran 
should be advised that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records from May 2007 to the present 
should be associated with the claims file, 
even if there are no records of treatment 
of a coin lesion, left lung.  

In particular, the RO should obtain any 
and all current pulmonary functions tests, 
as well as reports of pulmonary function 
tests conducted in 2002, 2003, or in 2004 
prior to a January 2004 private surgical 
procedure to the left lung.  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim, including private 
clinical records or pulmonary function 
tests, especially pulmonary function tests 
conducted in 2002, 2003, or 2004, and 
current private clinical records from May 
2007 to the present.  

3.  Then, the RO should review the 
evidence and recharacterize the veteran's 
service-connected disability, accounting 
for any and all residuals, since the coin 
lesion for which service connection was 
granted is no longer present in the upper 
lobe, left lung.  

4.  Then, the veteran must be notified of 
the criteria for establishing a 
compensable or higher evaluation for the 
recharacterized disability, to include 
notice about establishing service 
connection for a restrictive lung disorder 
as aggravated by surgical excision of a 
service-connected coin lesion.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The veteran should be advised 
that, when aggravation of a nonservice-
connected condition is proximately due to 
or the result of a service-connected 
disability, the veteran shall be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to the 
aggravation.

The veteran should again be notified of 
the information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, if 
any of the claims for service connection 
at issue is granted, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

5.  The veteran should be provided with 
appropriate examination(s).  The claims 
file must be provided to the examiner(s).  
The examiner who conducts examination of 
the veteran's lung should be asked, if 
appropriate under the recharacterized 
disability, to determine if the residuals 
of the service-connected procedure on the 
left lung performed in January 2004 
continues to increase the severity of a 
pre-existing restrictive lung disorder, 
and, if so, the examiner should describe 
the percentage or extent of decreased lung 
function which may be attributed to the 
service-connected surgical procedure on 
the left lung.  The examiner should 
explain the medical considerations 
supporting the opinion.

It would be helpful if the examiner, in 
expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."

6.  After reviewing the evidence to assure 
that all development is complete and that 
the VA examination report(s) is/are 
complete, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



